Citation Nr: 0534774	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1974 to March 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During his August 2003 Decision Review Officer hearing, the 
veteran testified that in November 1977 he was in the 7th or 
2nd field artillery, 19th cavalry (Cav) in Bathurtsville 
(spelling unkown, near the Czech border), Germany, when he 
was in an artillery school and witnessed a Green Berets 
acquaintance and 2 other soldiers get killed in a mortar 
training accident.  The name of the training area was 
Grafenbeer (spelling unkown).  He further stated that the 
soldiers who were killed were not in his unit, but were 
training with him and other units stationed all over Germany.  
VA medical records, including a September 2004 letter from a 
VA doctor showed that the veteran has a PTSD diagnosis 
related to a military training accident and a 1986 house 
fire.  

The Center for Unit Records Research (CURR) needs to be 
contacted to verify if anyone was killed in November 1977 in 
a mortar training accident in the 7th or 2nd field artillery, 
19th Cav in Grafenbeer, Germany.  

Accordingly, this matter is referred to the RO for the 
following:

1.  The RO should contact CURR and 
request verification of the stressors 
that the veteran identified.  CURR should 
be asked to specifically verify whether 
anyone was killed in a mortar training 
accident in November 1977 in the 7th or 2nd 
field artillery, 19th Cav or any other 
Army unit in Bathurtsville (spelling 
unkown, near the Czech border), Germany 
or at the Grafenbeer (spelling unknown) 
training area.  

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


